Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This is in response to the amendment filed 06/10/2010.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2015/0173782 (Garrison et al.) in view of U.S. Patent Number 5,454,795 (Samson) and U.S. Patent Publication Number 2009/0030400 (Bose),  U.S. Patent Publication Number 2002/0156460 (Ye et al.) U.S. Patent Publication Number 2008/0262472 (Lunn et al.) 
Regarding claims 1, 6, 7, 40 Garrison et al. discloses as shown in Figure 31A, an enhanced flexibility neurovascular catheter system comprising a guide catheter (arterial access device 2820, see paragraph [0122]) comprising a tubular shaft with a central lumen having an inner diameter and a proximal section operably connected with a proximal end of the tubular shaft and having a fitting that 
Garrison et al. discloses wherein the distal catheter (2830) is sized to slide within the central lumen of the tubular shaft to change a relative position of the distal catheter within the central lumen and provide for at least a portion of the distal catheter to extend outward from a distal opening of the tubular shaft, wherein an effective seal is formed in an overlap region by a tight fit between a cylindrical outer surface of the proximal zone of the distal catheter and a cylindrical inner surface of the central lumen of the guide catheter; see paragraph [0122]; wherein the tight fit is formed by a 0.001” and 0.002” difference in an inner diameter of the guide catheter and an outer diameter of the distal catheter, the seal is sufficient to perform aspiration thrombectomy through the single, central lumen. See paragraph [0124].
More specifically the Office interprets Garrison as disclosing a “tight fit” because Garrison discloses a seal is created at the overlap region and a difference of 0.001” and 0.002” exists between its diameters.
Garrison fails to disclose the distal catheter having a side wall comprising: a tubular inner liner; a tie layer separated from the lumen by the inner liner; a reinforcement layer, surrounding the tie layer having a distal zone separated from a proximal zone by a transition, wherein the distal zone of the reinforcement layer is formed by a helical coil, and wherein the proximal zone of the reinforcement layer is formed by a tubular braid; and an outer jacket surrounding the reinforcement structure, the outer jacket formed from a plurality of tubular segments positioned coaxially about the reinforcement structure; wherein the distal zone increases in flexibility in the distal direction, a proximal one of the tubular segments has a durometer of at least about 60D and a distal one of the tubular segments has a durometer of no more than about 35D.
Ye et al., from the same field of endeavor teaches a similar system as shown n Figure 2, a distal catheter comprising: an elongate flexible body, having a proximal end, a distal end and a side wall defining a central lumen, a proximal zone and a distal zone separated by a transition (first middle section 49, see paragraph [0029]), the distal zone having a side wall comprising: a tubular inner liner (inner liner 24, see paragraph [0021]);  a tie layer (second layer 26, see paragraph [0021]) separated from the lumen by the inner liner;  a reinforcement structure,  coil (coil of third layer 30, see paragraph [0024]) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date the of claimed invention to modify the system disclosed by Garrison by substituting the distal catheter disclosed by Garrison for the distal catheter disclosed by Ye, and sizing the distal catheter disclosed by Ye such that it would be the same diameter as the distal catheter disclosed by Garrison, because it would only require the simple substitution of one known alternative configuration for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Garrison in view of Ye et al. fails to disclose the coil is a helical coil, proximal one of the tubular segments has a durometer of at least about 60D, and the reinforcement structure of the proximal zone comprises a tubular braid wrapped around the tubular inner liner, wherein the difference in durometer between a proximal one of the tubular segments and a distal one of the tubular segments is at least about 20D, wherein the difference in durometer between a proximal one of the tubular segments and a distal one of the tubular segments is at least about 30D.
Bose, from the same field of endeavor teaches a similar catheter as shown Fig. 2A, wherein a distal one of the tubular segments has a durometer of no more than about 35D; see claim 12; proximal one of the tubular segments has a durometer of at least about 60D; see paragraph [0020].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the catheter disclosed by Garrison in view of Ye by substituting a proximal one of the tubular segments for one of the proximal tubular segments with a durometer of at least about 60D disclosed by Bose, because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
So modified, the Office interprets Garrison in view of Ye in view of Bose to disclose wherein the difference in durometer between a proximal one of the tubular segments and a distal one of the tubular segments is at least about 20D, wherein the difference in durometer between a proximal one of the tubular segments and a distal one of the tubular segments is at least about 30D.
Lunn et al., from the same field of endeavor teaches a similar system as shown in Figures 3, 4 with a distal catheter a reinforcement layer wherein the distal zone (coiled portion 256, see paragraph [0033]) separated from a proximal a zone (braided portion 254, see paragraph [0033]) by a transition (transition region 258, see paragraph [0034]) of the reinforcement layer is formed by a helical coil, and wherein the proximal zone (braided portion 254, see paragraph [0033]) of the reinforcement layer is formed by a tubular braid, for the purpose of reinforcing the catheter.
It would have been obvious to one of ordinary skill in the art, before the effective filing date thereof claimed invention to modify the system disclosed by Garrison in view of Sampson and Bose by incorporating the reinforcement layer taught by Lunn in order to reinforce the catheter.
Regarding claim 2, Garrison in view of Ye et al. discloses wherein the tubular inner liner comprises polytetrafluoroethylene. See paragraph [0019] of Ye.
 	Regarding claims 3, 4 Garrison in view of Ye et al. discloses the coil comprises a shape memory material, wherein the coil comprises Nitinol. See paragraph [0024] of Ye.
Regarding claim 5, Garrison in view of Ye fails to disclose wherein the outer jacket is formed from at least five discrete tubular segments. 
Bose, from the same filed of endeavor, teaches a similar catheter as shown Fig. 2A where the outer jacket is formed from at least five discrete tubular segments (segments 30a-30i, see paragraph [0020]).
.
Claims 8-12, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2015/0173782 (Garrison et al.) in view of U.S. Patent Number 6,451,005 (Saitou), U.S. Patent Number 5,702,373 (Samson) and U.S. Patent Publication Number 2002/0156460 (Ye et al.), U.S. Patent Publication Number 2008/0262472 (Lunn et al.)
Regarding claim 8, Garrison et al. discloses as shown in Figure 31A, a neurovascular catheter system comprising a guide catheter (arterial access device 2820, see paragraph [0122]) comprising a tubular shaft with a central lumen having an inner diameter and a proximal section operably connected with a proximal end of the tubular shaft and having a fitting that connects to a suction device; and a distal catheter (catheter 2830, see paragraph [0122]), an elongate flexible body, having a proximal end, a distal end and a side wall defining a central lumen, a proximal zone (rear or proximal 1/3 of catheter 2830) and a distal zone (front or distal 1/3 of catheter 2830) separated by a transition (middle 1/3 of catheter 2830).
Garrison et al. discloses wherein the distal catheter (2830) is sized to slide within the central lumen of the tubular shaft to change a relative position of the distal catheter within the central lumen and provide for at least a portion of the distal catheter to extend outward from a distal opening of the tubular shaft, wherein an effective seal is formed in an overlap region by a tight fit between a cylindrical outer surface of the proximal zone of the distal catheter and a cylindrical inner surface of the central lumen of the guide catheter; see paragraph [0122]; wherein the tight fit is formed by a 0.001” and 0.002” difference in an inner diameter of the guide catheter and an outer diameter of the distal catheter. See paragraph [0124].
More specifically the Office interprets Garrison as disclosing a “tight fit” because Garrison discloses a seal is created at the overlap region and a difference of 0.001” and 0.002” exists between its diameters.

Saitou, from the same field of endeavor teaches a similar system as shown in Figure 2, with a distal catheter, comprising: an elongate flexible body having a proximal end region (third region 6, see col. 4, line 25), a distal end region (first region 4, see col. 3, lines 26-34), and a working lumen (lumen 21, see col. 4, line 14), the proximal end region and the distal end region separated by a transition (second region 5, see col. 3, line 28), the distal end region having a side wall comprising: a tubular inner liner (inner layer 7, see col. 9, line 37) having an outer surface coated with a compound (adhesive agent, see col. 16, lines 65-67) suitable for bonding;  a first reinforcement structure (coil 3, see col. 3, line 24) that is a coil bonded to the coated outer surface of the tubular inner liner, wherein pitch of the helical coil increases in the distal direction;  see col. 7, lines 57-64; and an outer jacket (outer layer 8, see col. 9, line 37) an outer jacket surrounding the reinforcement structure, the outer jacket formed from a plurality of tubular segments (first part 81, second part 82, third part 83, fourth part 84, see col. 10, lines 1-12) wherein the distal end region increases in flexibility in the distal direction.
Saitou discloses a first (fifth, fourth, third parts 85, 84, 83 see col. 10, lines 64-67 and col. 10, lines 1-6) of the plurality of tubular segments has a durometer of at least about 60D and a second (first and second parts 81, 82, see col. 10, lines 59-63) of the plurality of tubular segments distal to the first has a durometer of about 35D. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date the of claimed invention to modify the system disclosed by Garrison by substituting the distal catheter disclosed KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Garrison in view of Saitou fail to disclose coil is a helical coil and a side wall of the proximal end region comprising a second reinforcement structure bonded to the coated outer surface of the tubular inner liner, the reinforcement structure of the proximal end region is a tubular braid. 
Samson, from the same field of endeavor teaches a similar catheter system as shown in Figure 4, where the coil (stiffener ribbon 204) where the coil is in the form of a helical coil. See col. 7, lines 45-61.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the enhanced flexibility neurovascular catheter system disclosed by Garrison in view of Saitou by substituting the coil disclosed Saitou for the one disclosed by Samson because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Lunn et al., from the same field of endeavor teaches a similar system as shown in Figures 3, 4 with a distal catheter a reinforcement layer wherein the distal zone (coiled portion 256, see paragraph [0033]) separated from a proximal a zone (braided portion 254, see paragraph [0033]) by a transition (transition region 258, see paragraph [0034]) of the reinforcement layer is formed by a helical coil, and wherein the proximal zone (braided portion 254, see paragraph [0033]) of the reinforcement layer is formed by a tubular braid, for the purpose of reinforcing the catheter.
It would have been obvious to one of ordinary skill in the art, before the effective filing date thereof claimed invention to modify the system disclosed by Garrison in view of Sampson and Bose by incorporating the reinforcement layer taught by Lunn in order to reinforce the catheter.
Regarding claim 9, Garrison in view of Saitou discloses wherein the tubular inner liner comprises polytetrafluoroethylene. See col. 17, lines 35-40 of Saitou
 	Regarding claims 10, 11 Garrison in view of Saitou discloses wherein the helical coil comprises 
a shape memory material, wherein the helical coil comprises Nitinol. see col. 4, lines 47-50 of Saitou.

Regarding claims 14, 15 Garrison in view of Saitou discloses a difference in durometer between a proximal one of the plurality of tubular segments and a distal one of the plurality of tubular segments is at least about 20D, wherein a difference in durometer between a proximal one of the plurality of tubular segments and a distal one of the plurality of tubular segments is at least about 30D. see col. 6, lines 62-67 and col. 7, lines 1-8 of Saitou.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over over U.S. Patent Publication Number 2015/0173782 (Garrison et al.), U.S. Patent Number 6,451,005 (Saitou) in view of U.S. Patent Number 5,702,373 (Samson) and U.S. Patent Publication Number 2008/0262472 (Lunn et al.)  as applied to claim 8 above, and further in view of U.S. Patent Publication Number 2009/0030400 (Bose)
	Regarding claim 13, Garrison in view of Saitou fails to disclose wherein the outer jacket is formed from more than five discrete tubular segments. 
	It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to modify the outer jacket such that it was formed more than five discrete tubular segments because it would only require the duplication of parts with no new and unexpected results produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)
Bose, from the same filed of endeavor, teaches a similar catheter as shown Fig. 2A where the outer jacket is formed from at least five discrete tubular segments (segments 30a-30i, see paragraph [0020]).
 Alternatively, It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system disclosed by Garrision in view of Saitou by substituting the outer layer for segments 30a-30i disclosed by Bose such that the outer jacket is formed from at least five discrete tubular segments because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.
Claims 16, 17, 19-24, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2015/0173782 (Garrison et al.), U.S. Patent Publication Number 2002/0156460 (Ye et al.) in view of U.S. Patent Publication Number 2002/0165571 (Herbert et al.), U.S. Patent Number 5,454,795 (Samson) and U.S. Patent Publication Number 2009/0030400 (Bose),
Regarding claims 16, 17, 23, 24 Garrison et al. discloses as shown in Figure 31A, a neurovascular catheter system comprising a guide catheter (arterial access device 2820, see paragraph [0122]) comprising a tubular shaft with a central lumen having an inner diameter and a proximal section operably connected with a proximal end of the tubular shaft and having a fitting that connects to a suction device; and a catheter extension (catheter 2830, see paragraph [0122]), a tubular extension segment having a side wall defining a central lumen, a proximal zone (rear or proximal 1/3 of catheter 2830) and a distal zone (front or distal 1/3 of catheter 2830) separated by a transition (middle 1/3 of catheter 2830).
Garrison et al. discloses wherein the catheter extension (2830) is sized to slide within the central lumen of the tubular shaft to change a relative position of the distal catheter within the central lumen and provide for at least a portion of the distal catheter to extend outward from a distal opening of the tubular shaft, wherein an effective seal is formed in an overlap region by a tight fit between a cylindrical outer surface of the proximal zone of the distal catheter and a cylindrical inner surface of the central lumen of the guide catheter; see paragraph [0122]; wherein the tight fit is formed by a 0.001” and 0.002” difference in an inner diameter of the guide catheter and an outer diameter of the distal catheter. See paragraph [0124].
More specifically the Office interprets Garrison as disclosing a “tight fit” because Garrison discloses a seal is created at the overlap region and a difference of 0.001” and 0.002” exists between its diameters.
Garrison fails to disclose an elongate flexible control wire, having a proximal end and a distal end; a tubular extension segment having a side wall defining a central lumen carried by the distal end of the control wire; the side wall comprising: a tubular inner liner; a tie layer separated from the lumen by the inner liner; a helical coil surrounding the tie layer; and an outer jacket surrounding the helical coil.
Ye, from the same field teaches a similar system as shown in Figure 2, with a neurovascular catheter extension segment, comprising: a tubular extension segment having a side wall (shaft 12) defining a central lumen.  the side wall comprising: a tubular inner liner (inner liner 24, see paragraph [0021]);  a tie layer (second layer 26, see paragraph [0021]) separated from the lumen by the inner liner;  
It would have been obvious to one of ordinary skill in the art, before the effective filing date the of claimed invention to modify the system disclosed by Garrison by substituting the catheter extension segment disclosed by Garrison for the distal catheter disclosed by Ye, and sizing the catheter extension segment disclosed by Ye such that it would be the same diameter as the catheter extension segment disclosed by Garrison, because it would only require the simple substitution of one known alternative configuration for another to produce nothing but predictable results.
Garrison in view of Ye fails to disclose an elongate flexible control wire, having a proximal end and a distal end; the central lumen carried by the distal end of the control wire.
Herbert, from the same field of endeavor teaches a similar system with a catheter extension segment as shown in Figure 3a which includes an elongate flexible control wire (push/pull wire 86, see paragraph [0054]), having a proximal end and a distal end; a proximal end of the tubular extension carried by the distal end of the control wire, the control wire is capable of advancing the catheter extension segment through a central lumen of a guide catheter, for the causing the distal end of the catheter to be positioned as desired. See paragraph [0078].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the neurovascular catheter extension segment disclosed by Garrison in view of Ye to include the push/pull and anchor in the distal portion of the catheter disclosed by Ye, in order to configure the distal portion of the catheter to be curved remotely.
Samson, from the same field of endeavor teaches a similar catheter system as shown in Figure 4, where the coil (stiffener ribbon 204) where the coil is in the form of a helical coil. See col. 7, lines 45-61.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the enhanced flexibility neurovascular catheter disclosed by Garrison in view of Ye by substituting the coil disclosed Ye for the one disclosed by Samson because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).

 	Regarding claims 20, 21 Garrison in view of Ye et al. discloses the coil comprises a shape memory material, wherein the coil comprises Nitinol. See paragraph [0024] of Ye.
Regarding claim 22, Garrison in view of Ye fails to disclose wherein the outer jacket is formed from at least five discrete tubular segments. 
Bose, from the same filed of endeavor, teaches a similar catheter system as shown Fig. 2A where the outer jacket is formed from at least five discrete tubular segments (segments 30a-30i, see paragraph [0020]).
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the catheter disclosed by Garrison in view of Ye by substituting the proximal end 46 for segments 30a-30i disclosed by Bose such that the outer jacket is formed from at least five discrete tubular segments because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2015/0173782 (Garrison et al.), U.S. Patent Publication Number 2002/0156460 (Ye et al.), U.S. Patent Publication Number 2002/0165571 (Herbert et al.), U.S. Patent Number 5,454,795 (Samson) as applied to claim 17 above, and further in view of U.S. Patent Publication Number 2009/0030400 (Bose)
	Regarding claim 18, Garrision in view of Ye discloses a distal one of the tubular segments has a durometer of (pebax 2533) no more than about 35D. see paragraph [0029] of Ye.
Ye et al. fails to disclose a proximal one of the tubular segments has a durometer of at least about 60D
Bose, from the same field of endeavor teaches a similar catheter system as shown Fig. 2A, wherein a distal one of the tubular segments has a durometer of no more than about 35D; see claim 12; proximal one of the tubular segments has a durometer of at least about 60D; see paragraph [0020].
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Alternatively, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the catheter disclosed by Garrison in view of Ye by substituting a distal one of the tubular segments for one of the distal tubular segments with a durometer of at least about 35D disclosed by Bose, because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claims 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over .S. Patent Publication Number 2015/0173782 (Garrison et al.), U.S. Patent Publication Number 2002/0156460 (Ye et al.) U.S. Patent Publication Number 2002/0165571 (Herbert et al.), U.S. Patent Number 5,454,795 (Samson) as applied to claim 16 above, and further in view of U.S. Patent Publication Number 2005/ 0059957 (Campbell)
Regarding claim 25, Garrision in view of Ye fails to disclose wherein the control wire comprises a central lumen. 
Campbell from the same field of endeavor teaches a similar system with a catheter extension segment as shown in Figure 1A, wherein a similar control wire (wire) has a central lumen (hollow wire). See paragraph [0121].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the catheter disclosed by Garrison in view of Ye by substituting the control wire disclosed by Garrison in view of Ye in view of Pudelko for the hollow wire disclosed by Campbell because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007). 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the catheter disclosed by Garrison in view of Ye such that the inside diameter of the neurovascular catheter extension segment is at least 2.times the inside diameter of the control wire central lumen, wherein the inside diameter of the neurovascular catheter extension segment is at least 3.times the inside diameter of the control wire central lumen as  matter of engineering design choice.
Applicant has not disclosed that relationship of the diameter of the catheter extension segment a control wire central lumen apart provides an advantage, is used for a particular purpose, or solves a stated problem. See paragraph [0152]. One of ordinary skill in the art, furthermore, would have expected Ye’s, and applicant’s invention, to perform equally well because both spacing dimensions would perform the same functions of defining a space given the relative dimensions disclosed.
 Claims 28-34, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2015/0173782 (Garrison et al.), U.S. Patent Number 6,451,005 (Saitou) in view of U.S. Patent Number 5,702,373 (Samson) and U.S. Patent Publication Number 2009/0312699 (Pudelko et al.)
Regarding claim 28, Garrison et al. discloses as shown in Figure 31A, an enhanced flexibility neurovascular catheter system comprising a guide catheter (arterial access device 2820, see paragraph [0122]) comprising a tubular shaft with a central lumen having an inner diameter and a proximal section operably connected with a proximal end of the tubular shaft and having a fitting that connects to a suction device; and a catheter extension segment (catheter 2830, see paragraph [0122]), a distal luminal portion having a side wall defining an inner lumen.
Garrison et al. discloses wherein the catheter extension segment (2830) is sized to slide within the central lumen of the tubular shaft to change a relative position of the catheter extension within the central lumen and provide for at least a portion of the distal catheter to extend outward from a distal opening of the tubular shaft, wherein an effective seal is formed in an overlap region by a tight fit between 
More specifically the Office interprets Garrison as disclosing a “tight fit” because Garrison discloses a seal is created at the overlap region and a difference of 0.001” and 0.002” exists between its diameters.
Garrison fails to disclose an elongate control element having a proximal end region and a distal end region; a distal luminal portion coupled to the distal end region of the control element, the distal luminal portion having a side wall defining an inner lumen; the side wall comprising: a tubular inner liner having an outer surface coated with a compound suitable for bonding; a reinforcement structure that is a helical coil bonded to the coated outer surface of the tubular inner liner; and an outer jacket surrounding the helical coil
 Saitou, from the same field of endeavor teaches a similar system as shown in Figure 2, a neurovascular catheter extension segment, comprising: a distal luminal portion having a side wall defining an inner lumen;  the side wall comprising: a tubular inner liner (inner layer 7, see col. 9, line 37) having an outer surface coated with a compound (adhesive agent, see col. 16, lines 65-67 ) suitable for bonding;  a reinforcement structure (coil 3, see col. 3, line 24) that is a coil bonded to the coated outer surface of the tubular inner liner;  and an outer jacket (outer layer 8, see col. 9, line 37) surrounding the coil.
It would have been obvious to one of ordinary skill in the art, before the effective filing date the of claimed invention to modify the system disclosed by Garrison by substituting the catheter extension segment disclosed by Garrison for the distal catheter disclosed by Saitou, and sizing the distal catheter disclosed by Saitou such that it would be the same diameter as the distal catheter disclosed by Garrison, because it would only require the simple substitution of one known alternative configuration for another to produce nothing but predictable results.
Saitou fails to disclose coil is a helical coil, a proximal, elongate control element having a proximal end region and a distal end region; a distal luminal portion coupled to the distal end region of the control element.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the enhanced flexibility neurovascular catheter disclosed by Garrison in view of Saitou by substituting the coil disclosed Saitou for the one disclosed by Samson because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Herbert, from the same field of endeavor teaches a similar system with a catheter extension segment as shown in Figure 3a which includes an elongate flexible control wire (push/pull wire 86, see paragraph [0054]), having a proximal end and a distal end; a proximal end of the tubular extension carried by the distal end of the control wire, the control wire is capable of advancing the catheter extension segment through a central lumen of a guide catheter, for the causing the distal end of the catheter to be positioned as desired. See paragraph [0078].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the neurovascular catheter extension segment disclosed by Garrison in view of Ye to include the push/pull and anchor in the distal portion of the catheter disclosed by Ye, in order to configure the distal portion of the catheter to be curved remotely.
Regarding claims 29, 34 Garrison in view of Saitou discloses wherein the outer jacket is formed from a plurality of tubular segments or at least five discrete tubular segments (81-85, see col. 14, lines 47-54) coaxially about the helical coil.
Regarding claims 30, Garrison in view of Saitou discloses wherein a proximal one of the plurality of tubular segments has a durometer of at least about 60D and a distal one of the plurality of tubular segments has a durometer of no more than about 35D, a difference in durometer between a proximal one of the plurality of tubular segments and a distal one of the plurality of tubular segments is at least about 20D, wherein a difference in durometer between a proximal one of the plurality of tubular segments and a distal one of the plurality of tubular segments is at least about 30D. see col. 6, lines 62-67 and col. 7, lines 1-8 of Saitou.

 	Regarding claims 32, 33 Garrison in view of Saitou discloses wherein the helical coil comprises 
a shape memory material, wherein the helical coil comprises Nitinol. see col. 4, lines 47-50 of Saitou.
Claim 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2015/0173782 (Garrison et al.), in view of U.S. Patent Number 6,451,005 (Saitou), U.S. Patent Number 5,702,373 (Samson) and U.S. Patent Publication Number 2002/0165571 (Herbert et al.) as applied to claim 29 above, and further in view of U.S. Patent Publication Number 2009/0030400 (Bose)
	Regarding claim 35 Garrison in view of Saitou fails to disclose wherein the outer jacket is formed from more than five discrete tubular segments. 
	It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to modify the outer jacket such that it was formed more than five discrete tubular segments because it would only require the duplication fo parts with no new and unexpected results produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)
Bose, from the same filed of endeavor, teaches a similar catheter as shown Fig. 2A where the outer jacket is formed from at least five discrete tubular segments (segments 30a-30i, see paragraph [0020]).
 Alternatively, It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the catheter disclosed by Saitou by substituting the outer layer for segments 30a-30i disclosed by Bose such that the outer jacket is formed from at least five discrete tubular segments because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.
Regarding claims 36, 37 Saitou discloses wherein a proximal one of the plurality of tubular segments has a durometer of at least about 60D and a distal one of the plurality of tubular segments has a durometer of no more than about 35D, a difference in durometer between a proximal one of the plurality of tubular segments and a distal one of the plurality of tubular segments is at least about 20D, wherein a .
Claims 38, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2015/0173782 (Garrison et al.), in view of U.S. Patent Number 6,451,005 (Saitou), U.S. Patent Number 5,702,373 (Samson) and U.S. Patent Publication Number 2002/0165571 (Herbert et al.) as applied to claim 28 above, and further in view of U.S. Patent Publication Number 2005/ 0059957 (Campbell)
Regarding clam 38, Garrison in view of Saitou fails to disclose wherein the control element comprises a hypotube having a central lumen 
Campbell from the same field of endeavor teaches a similar neurovascular catheter extension segment as shown in Figure 1A, wherein a similar control element in the form of a hypotube with a central lumen (hollow hypotube). See paragraph [0121].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the catheter disclosed by Garrison in view of Saitou by substituting the control wire disclosed by Garrison in view of Saitou for the hollow wire disclosed by Campbell because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Regarding claim 39, Garrision in view of Saitou fail to disclose wherein the distal luminal portion has an outer diameter that is between 0.040'' and 0.100'' and wherein the control element has an outer diameter that is between 0.014'' and 0.026''.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the catheter disclosed by Garrison in view of Saitou such that the distal luminal portion has an outer diameter that is between 0.040'' and 0.100'' and wherein the control element has an outer diameter that is between 0.014'' and 0.026'' as matter of engineering design choice.
Applicant has not disclosed that relationship of the diameter of the distal luminal portion and the control element apart provides an advantage, is used for a particular purpose, or solves a stated problem. See paragraph [0152]. One of ordinary skill in the art, furthermore, would have expected Garrison in view .
Claims 41, 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2015/0173782 (Garrison et al.), U.S. Patent Publication Number 2002/0156460 (Ye et al.), U.S. Patent Publication Number 2002/0165571 (Herbert et al.), U.S. Patent Number 5,454,795 (Samson) as applied to claim 16 above, and further in view of U.S. Patent Publication Number 2009/0124956 (Swetlin)
Regarding claim 41, Garriosn fails to disclose the tubular segment is non-expandable.
Swetlin, from the same filed of endeavor teaches a similar system as shown in Figure 12, which includes a tubular segment (segment of 58) which is non-expandable. See paragraph [0160]
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system disclosed by Garriosn by substituting the material of the tubular segment disclosed by Garrison for the non-expandable material disclosed by Swetlin because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Regarding claim 42, Garriosn discloses the seal is sufficient to perform aspiration thrombectomy through the single, central lumen. See paragraph [0124].
Claims 44, 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2015/0173782 (Garrison et al.), U.S. Patent Number 6,451,005 (Saitou) in view of U.S. Patent Number 5,702,373 (Samson) and U.S. Patent Publication Number 2009/0312699 (Pudelko et al.) as applied to claim 28 above, and further in view of U.S. Patent Publication Number 2009/0124956 (Swetlin)
Regarding claim 44, Garriosn fails to disclose the tubular segment is non-expandable.
Swetlin, from the same filed of endeavor teaches a similar system as shown in Figure 12, which includes a tubular segment (segment of 58) which is non-expandable. See paragraph [0160]
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system disclosed by Garriosn by substituting the material of the tubular segment disclosed by Garrison for the non-expandable material disclosed by Swetlin because it would  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Regarding claim 45, Garriosn discloses the seal is sufficient to perform aspiration thrombectomy through the single, central lumen. See paragraph [0124].
Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2015/0173782 (Garrison et al.), U.S. Patent Publication Number 2002/0156460 (Ye et al.), U.S. Patent Publication Number 2002/0165571 (Herbert et al.), U.S. Patent Number 5,454,795 (Samson) as applied to claim 16 above, and further in view of U.S. Patent Publciation Number 2009/0270800 (Spurchise et al.)
Regarding claim 43, Garrison fails to disclose the proximal end of the elongate flexible control wire is coupled to a tab, the proximal end of the tubular segment separated from the tab by a length of the elongate flexible control wire.
Spurchise, from the same field of endeavor teaches a similar system as shown in Figure 1A, where the proximal end of the elongate flexible control wire (core wire 160) is coupled to a tab (push/pull knob 154), the proximal end of the tubular segment (shaft 110) separated from the tab by a length of the elongate flexible control wire.
It would have been obvious to one of oidnary skill in the art, before the effective filing date of the claimed invention to modify the system disclosed by Garrison in view of Ye, Herbert and Sampson by substituting the control wire disclosed by for the one disclosed by Spurchise, because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claim 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over U U.S. Patent Publication Number 2015/0173782 (Garrison et al.), U.S. Patent Number 6,451,005 (Saitou) in view of U.S. Patent Number 5,702,373 (Samson) and U.S. Patent Publication Number 2009/0312699 (Pudelko et al.) as applied to claim 28 above, and further in view of U.S. Patent Publciation Number 2009/0270800 (Spurchise et al.)

Spurchise, from the same field of endeavor teaches a similar system as shown in Figure 1A, where the proximal end of the elongate flexible control wire (core wire 160) is coupled to a tab (push/pull knob 154), the proximal end of the tubular segment (shaft 110) separated from the tab by a length of the elongate flexible control wire.
It would have been obvious to one of oidnary skill in the art, before the effective filing date of the claimed invention to modify the system disclosed by Garrison in view of Ye, Herbert and Sampson by substituting the control wire disclosed by for the one disclosed by Spurchise, because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).


Response to Arguments
The applicant’s arguments with respect to the rejection of claims 1-15 under Wendlandt have but are moot in view of the new grounds of rejection in view of Lunn et al.
Regarding the rejection of claims 16, 28 under Herbert, the applicant argues Herbert fails to disclose the tubular extension carried by the distal end of the control wire is capable of advancing the catheter segment through the central lumen of the guide catheter. In response, the Office respectfully disagrees. 
The applicant notes Herbert discloses the push/pull wire describes deflection during rather than before the procedure and speculates the push/pull wire would not be configured to advance the catheter through the guidewire lumen because it would deflect the distal end of the catheter impairing its advancement through the lumen of the catheter. The applicant further speculates the push/pull wire is likely not manipulated at all until the distal end of the catheter is advanced to the target treatment and upon manipulation of the push/pull wire the distal tip of the catheter deflects into the aneurysm, and that 
In response, the Office respectfully disagrees.  First, the Office will note the applicant is arguing a functional limitation. The applicant describes the structure of a control wire is capable of advancing the catheter segment through the central lumen of the guide catheter in paragraph [0102] of the specification as a soild wire of stainless steel or NiTi. Herbert discloses the push/pull wire is a solid wire of stainless steel or NiTi.   Function follows structure.  Since the structural limitations (i.e., solid wire of stainless steel) are met by the reference, then it may be reasonably concluded that the functional limitations are also met. 
Second, the applicant’s remarks do not address that the push/pull wire, pushes, and is thus explicitly disclosed as capable of advancing the catheter segment, when the wire is pushed.  Thus, the applicant’s speculation that he push/pull wire would not be configured to advance the catheter through the guidewire lumen because it would deflect the distal end of the catheter impairing its advancement through the lumen of the catheter, the push/pull wire is likely not manipulated at all until the distal end of the catheter is advanced to the target treatment and upon manipulation of the push/pull wire the distal tip of the catheter deflects into the aneurysm, and that Herbert only describes the push/pull wire as configured to deflect the distal tip of the catheter relative to the long axis of the catheter,  is contradicted by the fact that pushing the push/pull wire would not necessarily deflect the catheter but would necessarily advancing the catheter segment.	
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is (571)270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 am – 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/RICHARD G LOUIS/             Primary Examiner, Art Unit 3771